—Appeals by the defendant from two judgments of the County Court, Westchester County (Hubert, J.), both rendered June 27, 2008, convicting him of criminal possession of a controlled substance in the third degree under indictment No. 06-00867 and criminal possession of a weapon on the second degree under indictment No. 07-00946, upon his pleas of guilty, and imposing sentences.
*723Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Mastro, J.P., Florio, Dickerson, Belen and Lott, JJ., concur.